Exhibit 10.22

GEOVIC MINING CORP.

COMPENSATION COMMITTEE CHARTER

Purpose

The primary purpose of the Compensation Committee (“Committee”) is to discharge
the responsibilities of the Board of Directors (“Board”) of Geovic Mining Corp.
(“Company”) relating to the compensation of the Company’s executive officers.
The Committee has overall responsibility for evaluating and making
recommendations to the Board regarding equity-based, salary and incentive
compensation plans, policies and programs of the Company, and may include
recommendations to the Board regarding annual and long-term incentive
compensation for the Directors. The Committee has the responsibility to produce
an annual report on executive compensation for inclusion in the Company’s annual
proxy statement, in accordance with applicable rules and regulations of the
Toronto Stock Exchange, Securities and Exchange Commission, and any other
exchange on which securities of the Company may be listed or traded. The
Committee will review the Company’s compensation programs on an ongoing basis to
ensure that they are competitive with industry standards, enable the Company to
meet its business objectives, and to attract, motivate and retain qualified
employees. Nothing herein is intended to expand applicable standards of
liability under U.S. or Canadian law for directors of the Company.

Composition and Qualifications

The Committee shall be comprised of three or more members of the Board, at least
two of whom are determined by the Board to be “independent” under the rules of
the Toronto Stock Exchange and any other exchange on which securities of the
Company may be listed or traded. A Committee which is comprised of at least
three members may include one non-independent director who is not a current
officer or employee and who meets the other specified requirements if then
permitted under applicable rules of the Toronto Stock Exchange and any other
exchange on which securities of the Company may be listed or traded. In
addition, a person may serve on the Committee only if the Board determines that
he or she (i) is a “non-employee director” for purposes of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended, and (ii) satisfies the requirements
of an “outside director” for purposes of Section 162(m) of the Internal Revenue
Code, as amended.

Appointment and Removal

The members of the Committee shall be appointed by the Board and shall serve
until such member’s successor is duly elected and qualified or until such
member’s earlier resignation or removal. The Board may remove the members of the
Committee, with or without cause by a majority vote of the Board. Any vacancy in
the Committee occurring for any cause may be filled by a majority of the Board
then in office. Unless a Chair is elected by the full Board, the members of the
Committee may designate a Chair by majority vote of the full Committee. A
majority of the members of the Committee shall constitute a quorum for the
transaction of business and the act of a majority of those present at any
meeting at which there is a quorum shall be the act of the Committee.

 

1



--------------------------------------------------------------------------------

Meetings

Meetings may be in person or by telephone conference call. The Chair of the
Committee, in consultation with the Committee members, will determine the
schedule and frequency of the Committee meetings, provided that the Committee
will meet in person at least one time per year. The Chair shall develop and set
the Committee’s agenda, in consultation with the other members of the Committee,
the Board and management of the Company. The agenda and information concerning
the business to be conducted at each Committee meeting shall, to the extent
practical, be distributed to the members of the Committee sufficiently in
advance of each meeting to permit meaningful review.

Responsibilities

The responsibilities of the Committee are as follows:

 

  1. Discharge the Board’s responsibilities to shareholders, regulatory
authorities and the investment community relating to the compensation of the
Company’s executive officers.

 

  2. Review and approve corporate goals and objectives relevant to the
compensation of the Company’s executive officers to ensure that such
compensation goals and objectives are aligned with the Company’s objectives and
shareholder interests.

 

  3. Prepare an annual Compensation Committee Report, including a Compensation
Discussion and Analysis, for shareholders on the Company’s executive
compensation policies and programs, and the relationship of corporate
performance to executive compensation. The Compensation Committee Report shall
include the factors and criteria on which the executive officers’ compensation
for the previous fiscal year was based and the relationship of the Company’s
performance to the executive officers’ compensation, and a summary of current
compensation policies and goals for inclusion in the Company’s annual proxy
statement.

 

  4. Review and discuss with the Company’s management the Compensation
Discussion and Analysis to be included in the Company’s annual proxy statement
and determine whether to recommend to the Board that the Compensation Discussion
and Analysis be included in the proxy statement.

 

  5. Review and evaluate the performance of the Company’s executive officers in
light of the goals and objectives of the Company and shareholder interests. As a
Committee, determine and approve the Company’s executive officers’ annual
compensation packages, including base salaries, cash bonuses, stock options and
other equity-based incentives, variable pay amounts and variable pay metrics,
based on these evaluations and in accordance with the terms of the Company’s
incentive compensation programs, including the Company’s stock option plan. The
chief executive officer shall not be present during voting or deliberations
concerning his or her compensation.

 

2



--------------------------------------------------------------------------------

  6. Review executive compensation disclosures before the Company publicly
discloses this information, and make annual reports on executive compensation in
the Company’s annual proxy statement as required by the rules of the Toronto
Stock Exchange, and any other exchange on which securities of the Company may be
listed or traded and rules adopted by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended (“1934 Act”).

 

  7. Supervise and oversee, which may consist of requiring appropriate officers
of the Company to report directly to the Committee regarding the administration
of the Company’s incentive compensation, variable pay and stock programs.

 

  8. Monitor the effectiveness of benefit plan offerings and approve changes
where appropriate.

 

  9. Review and act upon management proposals to (i) designate key employees to
incentive compensation programs, and (ii) approve additional benefit plans.

 

  10. Make recommendations to the Board regarding annual and long-term incentive
compensation for the Directors, if requested to do so by the Board.

 

  11. Have sole authority in the Committee’s discretion, to retain and terminate
independent executive compensation consultants, including the fees and other
terms of their engagements, and to advise the Committee on the evaluation and
compensation of members of the Board, the chief executive officer and other
executive officers of the Company.

 

  12. Have authority to delegate any or all of its responsibilities to a
subcommittee of the Committee, as permitted by the Company bylaws and
regulations that govern the Committee’s actions.

 

  13. Report regularly to the Board following meetings of the Committee with
respect to: (i) those matters that are relevant to the discharge of the
Committee’s responsibilities, and (ii) with respect to those recommendations
that the Committee may deem appropriate. The report to the Board may take the
form of an oral report by the Chair of the Committee or any other member of the
Committee designated by the Committee to make such report, or a written report
prepared under the supervision of the Committee or the Chair.

 

  14. Review and evaluate internally, at least annually, the performance of the
Committee and its members, including a review of the compliance of the Committee
with this Charter. In addition, the Committee shall review and reassess
periodically the adequacy of this Charter and recommend to the Board any
improvements to this Charter that the Committee considers necessary or valuable.
The Committee shall conduct such evaluations and review in the manner it deems
appropriate.

 

3



--------------------------------------------------------------------------------

The foregoing list of responsibilities is not intended to be exhaustive, and the
Committee may perform such other functions as may be necessary or appropriate
for the performance of its duties.

Minutes

The Committee will maintain written minutes of its meetings, which may consist
of a copy of a written agenda for a meeting and summaries of all actions taken
or agreed upon by the committee, including recommendations made, at the meeting,
or any other format chosen by the Committee. Copies of the minutes will be filed
with the minutes of the meetings of the Board.

 

4